Exhibit 10.26

SECOND AMENDMENT

TO THE

PRUDENTIAL SUPPLEMENTAL RETIREMENT PLAN

(As amended and restated effective as of January 1, 2009)

(Amending to reflect IRC 420 Transfer Under The Prudential Merged Retirement
Plan)

Purpose and Background

 

  A. The Prudential Supplemental Retirement Plan (“Supplemental Plan”) was
amended and restated effective as of January 1, 2009, to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Code”).

 

  B. Pursuant to Resolutions adopted by the Compensation Committee
(“Compensation Committee”) of the Board of Directors of The Prudential Insurance
Company of America (“Prudential”) at its March 12, 2013 meeting, the
Compensation Committee authorized and directed the Senior Vice President of
Corporate Human Resources of Prudential (“SVP”) to design and implement, in
accordance with Code Section 420(f), a qualified future transfer of “Excess
Pension Assets” as defined in Code Section 420(e)(2) of up to Five Hundred
Million Dollars ($500,000,000) to be allocated to separate Code Section 401(h)
accounts to be established under The Prudential Merged Retirement Plan (“Merged
Retirement Plan”) and used for the purpose of paying medical expenses and life
insurance premium costs for eligible retired participants and their dependents
(the “Section 420 Transfer”).

 

  C. Pursuant to the foregoing authorization, the SVP, in consultation with
senior executives of Prudential and professional advisors to the Merged
Retirement Plan, has determined to effectuate a Section 420 Transfer in a dollar
amount equal to Three Hundred and Forty Million Dollars ($340,000,000) under the
Merged Retirement Plan effective December 6, 2013.

 

  D. The SVP, on behalf of Prudential and in accordance with the authorization
provided by the Compensation Committee, now desires to amend the Supplemental
Plan to provide for the full vesting of supplemental benefits for those eligible
participants and former participants whose pension benefits under the Merged
Retirement Plan will become fully vested effective December 6, 2013, in
connection with the Section 420 Transfer.

Resolution

Effective December 6, 2013, the Supplemental Plan is hereby amended as follows:

 

1. Section 8.01(c) of the Supplemental Plan is amended in its entirely to read
as follows:

(c) Each Participant in service on or after January 1, 1994 (or Beneficiary of
such Participant) shall be fully vested in benefits accrued prior to January 1,
1994 under the Plan. In addition (i) each participant whose benefits under the
Prudential Merged Retirement Plan are vested in connection with the “2007
Qualified Future Transfer” (as such term is defined in Section 2602(a)(1) of
such plan) pursuant to the provisions of Section 2604(a) of the Prudential
Traditional Retirement Plan shall also be vested in the benefits accrued under
the Plan and (ii) each participant whose benefits under the Prudential Merged
Retirement Plan are vested in connection with the “2013 Qualified Future
Transfer” (as such term is defined in Section 2603(a)(1) of such plan) pursuant
to the provisions of Section 2604(a) of the Prudential Traditional Retirement
Plan shall also be vested in the benefits accrued under the Plan.



--------------------------------------------------------------------------------

2. All capitalized terms not defined herein shall have the meanings ascribed to
them in the Supplemental Plan.

 

3. Except where otherwise expressly amended herein, the Supplemental Plan is
ratified and confirmed and shall continue in full force and effect.

 

Date: December 3, 2013      

THE PRUDENTIAL INSURANCE

COMPANY OF AMERICA

     

/s/ Sharon C. Taylor            

      Sharon C. Taylor      

Senior Vice President of

     

Corporate Human Resources

     

 

2